United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2965
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             William Arthur Cooper, Jr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: December 27, 2017
                              Filed: January 12, 2018
                                   [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       William Cooper directly appeals after the district court1 revoked his supervised
release. Having carefully reviewed the record, we conclude that the district court did

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
not clearly err in finding that the government demonstrated by a preponderance of the
evidence that Cooper violated the conditions of his supervised release. See 18 U.S.C.
§ 3583(e)(3) (court may revoke supervised release if it finds by preponderance of
evidence that defendant violated conditions of supervised release); United States v.
Perkins, 526 F.3d 1107, 1109 (8th Cir. 2008) (fact-finding as to whether violation
occurred is reviewed for clear error). Accordingly, we affirm.
                         ______________________________




                                         -2-